SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Eastern District of New York, and was submitted by petitioner pro se and by counsel for respondents.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Amon’s Memorandum and Order dated January 29, 2001. Our affirmance is without prejudice to a motion by petitioner in the district court for release pending resolution of his challenge to the order of removal.
We have considered all of petitioner’s contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.